UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6241



STEVEN EDWARDS,

                                           Petitioner - Appellant,

          versus


MICHAEL YORK,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CA-01-95-1)


Submitted:   May 30, 2002                   Decided:    June 6, 2002


Before WILKINS, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Steven Edwards, Appellant Pro Se.   Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Steven Edwards seeks to appeal the district court’s order

dismissing his petition filed under 28 U.S.C.A. § 2254 (West 1994

& Supp. 2001). Appellant’s case was referred to a magistrate judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (1994).   The magistrate judge

recommended that relief be denied and advised Appellant that

failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.   Despite this warning, Appellant failed to object

to the magistrate judge’s recommendation.

     The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.   See Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v.

Arn, 474 U.S. 140 (1985). Appellant has waived appellate review by

failing to file objections after receiving proper notice.       We

accordingly deny Appellant’s motion to proceed in forma pauperis,

deny a certificate of appealability, and dismiss the appeal.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         DISMISSED


                                 2